Citation Nr: 1737408	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-45 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for chronic kidney disease with renal artery stenosis and hypertension prior to November 29, 2013.

2. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1984 and September 1986 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In October 2009, the RO granted service connection for chronic kidney disease and renal artery stenosis with hypertension with an evaluation of 30 percent, effective November 20, 2008. In February 2010, the Veteran subsequently filed a notice of disagreement of his rating. In September 2010, the RO issued a Statement of the Case (SOC); the Veteran then filed a VA Form Appeal to the Board. The RO issued another rating decision in July 2016 in which the RO granted a staged rating of 60 percent disabling effective November 29, 2013 and prior to November 29, 2013 a rating of 30 percent. At the May 2017 hearing the Veteran stated that he was satisfied with 60 percent rating effective November 29, 2013. Therefore, the issue that remains before the Board is the whether the Veteran is entitled to an initial rating in excess to 30 percent prior to November 29, 2013.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an initial rating in excess to 30 percent prior to November 29, 2013 for chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2017, the Veteran indicated at his hearing that he wished to withdraw his claim of entitlement to service connection for a lumbar spine disability. Since then, a transcription of the hearing has been produced, and it contains his name, claim number, and statement withdrawing that appeal.
	
2. In May 2017, the Veteran indicated at his hearing that he wished to withdraw his claim of entitlement to service connection for a lumbar spine disability. Since then, a transcription of the hearing has been produced, and it contains his name, claim number, and statement withdrawing that appeal.


CONCLUSIONS OF LAW

1. The criteria are met for a withdrawal of the appeal for entitlement to service connection for a lumbar spine disability. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria are met for a withdrawal of the appeal for entitlement to service connection for a right knee disability. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Neither the Veteran nor his representative has argued otherwise.

II. Withdrawal of Claims

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

At the May 2017 hearing, the Veteran expressed his wish to withdraw his claim for service connection for a lumbar spine disability and right knee disability. The hearing has been transcribed, which complies with the requirements of Section 20.204(b). As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of these appeals. See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105 (d). Accordingly, further action by the Board concerning these claims is unwarranted, and the appeals are dismissed. Id. 

ORDER


Service connection for a lumbar back disability is dismissed.

Service connection for a right knee disability is dismissed. 
REMAND

The Board finds that a remand is necessary to obtain a new VA psychiatric examination and opinion, and an addendum medical opinion concerning the severity of the Veteran's chronic kidney disease.

I. Acquired Psychiatric Disorder

The Veteran underwent a VA psychiatric examination in December 2009. The examiner opined that the Veteran does not currently have any mental health diagnoses. The Veteran testified at the May 2017 that he was undergoing counseling. He stated that he has excessive worry, anxiety, and depression. The Veteran provided treatment records from his counselor. The counselor diagnosed the Veteran with adjustment disorder. 

The Board notes that the Veteran was diagnosed with adjustment disorder during the course of the appeal. However, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Therefore, a VA psychiatric examination to determine the etiology of the Veteran's diagnosis adjustment disorder is warranted. 

II. Chronic Kidney Disease

The Board finds that an addendum opinion is required to determine the severity of the Veteran's chronic kidney disease prior to November 29, 2013. 

Prior to November 29, 2013, the Veteran's chronic kidney disease had a disability rating of 30 percent. The next higher rating of 60 percent is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  See 38 C.F.R. § 4.115a; 38 C.F.R. § 4.115b, Diagnostic Code 7534. (2016) (instructing atherosclerotic renal disease (renal artery stenosis or atherosclerotic renal disease) to be rated as renal dysfunction under 38 C.F.R. § 4.115a).

The Veteran submitted medical records that included the Veteran's laboratory results from 2005 through 2007. In the Veteran's January 2007 Hepatic Function Panel, the Veteran had 4.7 g/dL albumin protein, which is noted to be higher than normal. In the May 2017 Board hearing, Veteran testified that he has daily swelling in his legs. He further testified that he had this edema in 2008 and 2009. 

The Board finds that an addendum medical opinion is required in order to determine if the Veteran's higher than normal albumin is considered constant albuminuria. The Board also notes that in April 2009 the Veteran underwent a VA hypertension examination. The hypertension examination referenced the Veteran's chronic kidney disease and provided a BUN number. However, the examiner did not provide an opinion on the Veteran's level of kidney function. Thus a remand is warranted for an addendum opinion.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's acquired psychiatric disorder. 

2. Schedule the Veteran for a psychiatric examination with an appropriate examiner to determine the nature and etiology of his diagnosed adjustment disorder. The examiner should review the claims folder and the examiner should identify all current psychiatric disorders found on examination. For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder, including previously diagnosed adjustment disorder, had its onset during military service or is otherwise etiologically related to such service? Whether it is at least as likely as not that any diagnosed psychosis had its onset within one year of service separation.

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Obtain an addendum VA medical opinion from an appropriate examiner regarding the Veteran's kidney disease. The examiner should opine:

a) whether it is at least likely as not that prior to November 29, 2013 (a 50 percent probability or greater) the Veteran had a definite decrease in kidney function. The examiner should take into account the Veteran's physician's December 2008 statement that at this time the Veteran had an excellent prognosis to maintain his current level of renal function. 

b) whether it is at least likely as not that prior to November 29, 2013 the Veteran had constant albuminuria with some edema. The examiner should address the Veteran's competent and credible testimony that he had swelling in his legs in 2008 or 2009. The examiner should also address the lab report that the Veteran had higher than normal albumin in his system. 

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


